                   Case 9:20-bk-11486-DS                               Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                             Desc
                                                                       Main Document     Page 1 of 54

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                             6
                                                                    Debtor(s).            For the Month Ending:                                          5/31/21

                                            I. CASH RECEIPTS AND DISBURSEMENTS
                                     A. (PREPETITION ACCOUNT AT BANK OF THE SIERRA*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                    0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                         0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                      0.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales                                                                                                              0.00
   Other (Specify)          Transfers 8878                                                                                    0.00
   **Other (Specify)        refunds:COGS&returns                                                                              0.00

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                           0.00

5. BALANCE:                                                                                                                                                0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)                                                                              0.00
   Disbursements (from page 2)                                                                                                0.00

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                   0.00

7. ENDING BALANCE:                                                                                                                                         0.00

                                                                                          PrePetition Account ending
8. Account Number(s):                                                                     8819
                                                                                          Bank of The Sierra
     Depository Name & Location:



* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.
       Case 9:20-bk-11486-DS                               Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                           Desc
                                                           Main Document     Page 2 of 54

             TOTAL DISBURSEMENTS FROM SANTA MARIA BREWING CO PREPETITION ACCT 8819 FOR CURRENT PERIOD


   Date               Check                                                                                       *Amount              **Amount
 mm/dd/yyyy          Number Payee or DIP account                                Purpose                           Transfered           Disbursed     Amount
                            Bank Account Closed                                                                                                                0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                   TOTAL DISBURSEMENTS THIS PERIOD:                                             0.00          0.00            $0.00
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                  Page 2 of 16
       Case 9:20-bk-11486-DS                              Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42            Desc
                                                          Main Document     Page 3 of 54

                                                                    PREPETITION ACCOUNT
                                                                    BANK RECONCILIATION

                                Bank statement Date:                 N/A                     Balance on Statement:     $0.00
                                                                     * DIP Account Opened in January
Plus deposits in transit (a):
                                                                           Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                               0.00
Less Outstanding Checks (a):
                      Check Number                                         Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                               0.00

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                                 $0.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
       Case 9:20-bk-11486-DS                            Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                                  Desc
                                                        Main Document     Page 4 of 54

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                              6
                                                                    Debtor(s).            For the Month Ending:                                           5/31/21

                                            I. CASH RECEIPTS AND DISBURSEMENTS
                                     A. (PREPETITION ACCOUNT AT BANK OF THE SIERRA*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                     0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                          0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                       0.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales                                                                                                              0.00
   Other (Specify)          deposits from DIP                                                                                 0.00
   **Other (Specify)

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                            0.00

5. BALANCE:                                                                                                                                                 0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other Accounts (from page 2)                                                                                  0.00
   Transfers to Other DIP Accounts (from page 2)                                                                              0.00

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                    0.00

7. ENDING BALANCE:                                                                                                                                          0.00

                                                                                          PrePetition Account ending
8. Account Number(s):                                                                     8878
                                                                                          Bank of The Sierra
     Depository Name & Location:
                                                                                          (DIP Account opened in January)


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.
       Case 9:20-bk-11486-DS                               Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                           Desc
                                                           Main Document     Page 5 of 54

             TOTAL DISBURSEMENTS FROM SANTA MARIA BREWING CO PREPETITION ACCT 8878 FOR CURRENT PERIOD


   Date               Check                                                                                       *Amount              **Amount
 mm/dd/yyyy          Number Payee or DIP account                                Purpose                           Transfered           Disbursed     Amount
                            Bank Account Closed                                                                                                                0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                   TOTAL DISBURSEMENTS THIS PERIOD:                                             0.00          0.00            $0.00
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                  Page 2 of 16
       Case 9:20-bk-11486-DS                             Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                                                         Main Document     Page 6 of 54

                                                  PREPETITION ACCOUNT
                                                  BANK RECONCILIATION

Bank statement Date:                            N/A                Balance on Statement:      0.00
                                                * DIP Account Opened in January
Plus deposits in transit (a):
                                                   Deposit Date            Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                     0.00

Less Outstanding Checks (a):
       Check Number                                 Check Date              Check Amount




TOTAL OUTSTANDING CHECKS:                                                                     0.00

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                        $0.00

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
       Case 9:20-bk-11486-DS                            Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                                  Desc
                                                        Main Document     Page 7 of 54

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc.,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                              6
                                                                    Debtor(s).            For the Month Ending:                                           5/31/21

                                                  I. CASH RECEIPTS AND DISBURSEMENTS
                                                           A. (DIP ACCOUNT 1*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                  1,740.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                       1,695.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                      45.00

4. RECEIPTS DURING CURRENT PERIOD:


     TOTAL RECEIPTS THIS PERIOD:                                                                                                                             0.00

5. BALANCE:                                                                                                                                                45.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

     Disbursements (from page 2)

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                   15.00

7. ENDING BALANCE:                                                                                                                                         30.00

8. Account Number(s):                                                                     ending 6157
                                                                                          Chase Bank
     Depository Name & Location:                                                          PO Box 182051
                                                                                          Columbus, OH 43218-2051


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                             Page 1 of 16
       Case 9:20-bk-11486-DS                               Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                           Desc
                                                           Main Document     Page 8 of 54

                                                                                          ππ


   Date               Check                                                                                       *Amount              **Amount
 mm/dd/yyyy          Number Payee or DIP account                                Purpose                           Transfered           Disbursed     Amount
                                                                                                                                                            0.00
                                                                                                                                                            0.00
      5/28/2021                   Chase Bank                  Service Fee                                                                    15.00         15.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                   TOTAL DISBURSEMENTS THIS PERIOD:                                             0.00         15.00        $15.00
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                  Page 2 of 16
       Case 9:20-bk-11486-DS                              Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42            Desc
                                                          Main Document     Page 9 of 54

                                                                       DIP ACCOUNT 1
                                                                    BANK RECONCILIATION

                                Bank statement Date:                             5/28/2021   Balance on Statement:    $30.00

Plus deposits in transit (a):
                                                                           Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                               0.00
Less Outstanding Checks (a):
                      Check Number                                         Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                               0.00

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                                 $30.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                              Page 3 of 16
       Case 9:20-bk-11486-DS                            Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                                   Desc
                                                        Main Document    Page 10 of 54

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc.,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                                 6
                                                                    Debtor(s).            For the Month Ending:                                              5/31/21

                                                  I. CASH RECEIPTS AND DISBURSEMENTS
                                                           A. (DIP ACCOUNT 2*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                  798,025.63

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                       791,693.58
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                      6,332.05

4. RECEIPTS DURING CURRENT PERIOD:

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                         219,175.52

5. BALANCE:                                                                                                                                              225,507.57

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

     Disbursements (from page 2)

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                 211,937.43

7. ENDING BALANCE:                                                                                                                                        13,570.14

8. Account Number(s):                                                                     ending 6132
                                                                                          Chase Bank
     Depository Name & Location:                                                          PO Box 182051
                                                                                          Columbus, OH 43218-2051


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                             Page 1 of 16
    Case 9:20-bk-11486-DS                Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                             Desc
                                         Main Document    Page 11 of 54

               TOTAL DISBURSEMENTS FROM SANTA MARIA BREWING CO DIP ACCOUNT 2 FOR CURRENT PERIOD

  Date      Check
mm/dd/yyyy Number                  Payee                      Purpose        *Amount Transfered **Amount Disbursed   Amount
                      CHECKS PAID BELOW:
   5/3/2021   47379   Andy                    Payroll                                                     946.53         946.53
   5/3/2021   47442   Andy                    Payroll                                                     946.54         946.54
   5/6/2021   47454   Chris L                 Payroll                                                      67.37          67.37
   5/4/2021   47669   Carlos                  Payroll                                                     400.06         400.06
  5/17/2021   47469   Andy                    Payroll                                                     946.53         946.53
  5/11/2021   47486   Mason                   Payroll                                                     263.99         263.99
  5/18/2021   47520   Andy                    Payroll                                                     946.54         946.54
   5/3/2021   47536   Samantha                Payroll                                                     276.20         276.20
   5/6/2021   47546   Chris L                 Payroll                                                      98.67          98.67
   5/4/2021   47571   Cameron                 Payroll                                                     100.52         100.52
   5/3/2021   47582   Samantha                Payroll                                                     120.41         120.41
   5/7/2021   47611   Cali. State Disb Unit   Child Support                                                53.34          53.34
   5/7/2021   47612   Cali. State Disb Unit   Child Support                                               303.22         303.22
  5/17/2021   47615   Cali. State Disb Unit   Child Support                                               212.28         212.28
   5/3/2021   47618   Gus                     Payroll                                                     181.97         181.97
   5/3/2021   47620   Bryan N                 Payroll                                                     962.47         962.47
   5/4/2021   47622   Cameron                 Payroll                                                      50.55          50.55
   5/5/2021   47631   Khayden                 Payroll                                                     150.86         150.86
   5/7/2021   47643   Byron                   Payroll                                                     821.15         821.15
   5/6/2021   47645   Chris L                 Payroll                                                      87.58          87.58
  5/10/2021   47650   Karen                   Payroll                                                     814.53         814.53
   5/3/2021   47662   Amy                     Payroll                                                   1,005.17       1,005.17
   5/3/2021   47664   Gus                     Payroll                                                     202.62         202.62
  5/12/2021   47666   Bryan N                 Payroll                                                     962.47         962.47
   5/4/2021   47668   Cameron                 Payroll                                                     120.03         120.03
   5/5/2021   47670   Dustin                  Payroll                                                     367.79         367.79
   5/4/2021   47674   Drew                    Payroll                                                     737.64         737.64
   5/5/2021   47677   Khayden                 Payroll                                                     164.92         164.92
  5/14/2021   47687   Byron                   Payroll                                                     821.15         821.15
  5/10/2021   47690   Feddy                   Payroll                                                     150.81         150.81
   5/3/2021   47695   Karen                   Payroll                                                     813.53         813.53
  5/10/2021   47698   Meagan                  Payroll                                                     252.45         252.45
   5/3/2021   47703   Irene                   Payroll                                                     145.08         145.08
   5/4/2021   47705   Jose                    Payroll                                                     757.65         757.65
   5/3/2021   47707   Irene                   Payroll                                                     224.82         224.82
   5/6/2021   47708   Amy                     Payroll                                                   1,005.16       1,005.16
   5/6/2021   47710   Gus                     Payroll                                                     217.96         217.96
   5/4/2021   47711   Brett L                 Payroll                                                   1,320.58       1,320.58
  5/14/2021   47712   Bryan N                 Payroll                                                     962.47         962.47
   5/7/2021   47713   Bryan F                 Payroll                                                   1,067.30       1,067.30
  5/18/2021   47714   Cameron                 Payroll                                                      52.98          52.98
   5/4/2021   47715   Carlos                  Payroll                                                     322.21         322.21
   5/3/2021   47716   Ciera                   Payroll                                                     118.37         118.37
   5/5/2021   47717   Dustin                  Payroll                                                     310.13         310.13
   5/4/2021   47718   Frank                   Payroll                                                     326.24         326.24
   5/3/2021   47719   Gabby                   Payroll                                                     177.68         177.68
   5/3/2021   47720   Holly                   Payroll                                                     115.41         115.41
   5/4/2021   47721   Drew                    Payroll                                                     729.85         729.85
   5/3/2021   47722   Jordan M                Payroll                                                     505.96         505.96
   5/3/2021   47723   Jordan D                Payroll                                                     240.92         240.92
   5/5/2021   47724   Khayden                 Payroll                                                     147.15         147.15
   5/3/2021   47725   Mari                    Payroll                                                     307.68         307.68
   5/3/2021   47726   Samantha                Payroll                                                     285.82         285.82
  5/13/2021   47727   Sommer                  Payroll                                                     280.67         280.67
   5/3/2021   47728   Taelor                  Payroll                                                     405.54         405.54
  5/10/2021   47729   Tianna                  Payroll                                                     244.87         244.87
   5/3/2021   47730   Val                     Payroll                                                     761.54         761.54
   5/3/2021   47731   Al                      Payroll                                                     370.57         370.57
   5/3/2021   47732   Amberly                 Payroll                                                     353.54         353.54




                                                              Page 5 of 16
  Case 9:20-bk-11486-DS                    Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42    Desc
                                           Main Document    Page 12 of 54

5/17/2021   47733   Byron                    Payroll                                 821.15      821.15
5/17/2021   47734   Chad                     Payroll                                 260.77      260.77
 5/6/2021   47735   Chris L                  Payroll                                 118.27      118.27
5/10/2021   47736   Freddy                   Payroll                                 215.39      215.39
 5/3/2021   47737   Jackie                   Payroll                               1,061.78    1,061.78
5/10/2021   47738   Julian                   Payroll                                  68.95       68.95
5/17/2021   47739   Karen                    Payroll                                 808.53      808.53
 5/3/2021   47740   Liv                      Payroll                                 206.96      206.96
 5/5/2021   47741   Luis                     Payroll                                 885.76      885.76
5/10/2021   47742   Meagan                   Payroll                                 205.08      205.08
 5/4/2021   47743   Paul                     Payroll                                 252.59      252.59
5/10/2021   47744   Tianna                   Payroll                                 137.75      137.75
5/10/2021   47745   Tianna                   Payroll                                  79.19       79.19
 5/7/2021   47746   Keith                    Payroll                               1,017.99    1,017.99
5/10/2021   47747   Sean                     Payroll                                 659.85      659.85
 5/4/2021   47748   Jackie G                 Payroll                                 228.18      228.18
 5/4/2021   47749   Jackie G                 Payroll                                  71.09       71.09
5/11/2021   47751   Paul                     Payroll                                 234.80      234.80
5/11/2021   47752   Paul                     Payroll                                 191.96      191.96
5/11/2021   47753   Paul                     Payroll                                  79.77       79.77
5/14/2021   47754   Amy                      Payroll                               1,005.17    1,005.17
5/10/2021   47756   Gus                      Payroll                                 150.20      150.20
5/11/2021   47757   Brett                    Payroll                               1,320.61    1,320.61
5/24/2021   47758   Bryan N                  Payroll                                 962.47      962.47
5/18/2021   47759   Bryan F                  Payroll                               1,067.29    1,067.29
5/18/2021   47760   Cameron                  Payroll                                 144.15      144.15
5/19/2021   47761   Carlos                   Payroll                                 392.69      392.69
5/10/2021   47762   Ciera                    Payroll                                 250.42      250.42
5/14/2021   47763   Dustin                   Payroll                                 346.11      346.11
5/11/2021   47764   Frank                    Payroll                                 298.28      298.28
5/11/2021   47765   Gabby                    Payroll                                 212.78      212.78
5/10/2021   47766   Holly                    Payroll                                 252.01      252.01
5/11/2021   47767   Drew                     Payroll                                 726.46      726.46
5/10/2021   47768   Jordan M                 Payroll                                 499.80      499.80
5/10/2021   47769   Jordan D                 Payroll                                 217.62      217.62
5/14/2021   47771   Mari                     Payroll                                 327.34      327.34
5/13/2021   47772   Samantha                 Payroll                                 289.89      289.89
5/13/2021   47773   Sommer                   Payroll                                 185.43      185.43
5/10/2021   47774   Taelor                   Payroll                                 826.96      826.96
5/10/2021   47775   Val                      Payroll                                 761.54      761.54
5/11/2021   47776   Al                       Payroll                                 417.58      417.58
5/10/2021   47777   Amberly                  Payroll                                 409.91      409.91
5/20/2021   47778   Byron                    Payroll                                 821.15      821.15
5/17/2021   47779   Chad                     Payroll                                 136.06      136.06
5/10/2021   47781   Freddy                   Payroll                                 278.12      278.12
5/10/2021   47782   Jackie                   Payroll                                 930.28      930.28
5/11/2021   47783   Julian                   Payroll                                  75.37       75.37
5/18/2021   47784   Karen                    Payroll                                 810.53      810.53
5/10/2021   47785   Liv                      Payroll                                 266.98      266.98
5/24/2021   47786   Luis                     Payroll                                 610.56      610.56
5/10/2021   47787   Meagan                   Payroll                                 235.81      235.81
5/10/2021   47789   Sadie                    Payroll                                 214.83      214.83
5/10/2021   47790   Courtnay                 Payroll                                 824.66      824.66
5/13/2021   47791   Hal                      Payroll                                 575.07      575.07
5/12/2021   47792   Ashlee                   Payroll                                 902.74      902.74
5/14/2021   47794   Gabby                    Payroll                                 213.09      213.09
5/14/2021   47795   Gabby                    Payroll                                  16.97       16.97
5/21/2021   47796   Cali State Disb Unit     Child Support                           230.76      230.76
5/21/2021   47797   Cali State Disb Unit     Child Support                            87.39       87.39
5/12/2021   47798   Keith                    Payroll                                 838.79      838.79
5/12/2021   47799   Sean                     Payroll                                 659.85      659.85
5/17/2021   47800   Courtnay                 Payroll                                 828.42      828.42
5/21/2021   47801   Amy                      Payroll                               1,005.16    1,005.16
5/19/2021   47803   Gus                      Payroll                                 140.73      140.73




                                                             Page 5 of 16
  Case 9:20-bk-11486-DS                   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42    Desc
                                          Main Document    Page 13 of 54

5/19/2021   47804   Brett L                 Payroll                               1,320.59    1,320.59
5/27/2021   47805   Bryan N                 Payroll                                 962.47      962.47
5/19/2021   47806   Bryan F                 Payroll                               1,067.30    1,067.30
5/18/2021   47807   Cameron                 Payroll                                  58.71       58.71
5/19/2021   47808   Carlos                  Payroll                                 398.25      398.25
5/17/2021   47809   Ciera                   Payroll                                 261.77      261.77
5/18/2021   47811   Frank                   Payroll                                 366.26      366.26
5/17/2021   47812   Holly                   Payroll                                 266.49      266.49
5/19/2021   47813   Drew                    Payroll                                 731.57      731.57
5/17/2021   47814   Jordan M                Payroll                                 662.45      662.45
5/18/2021   47815   Jordan D                Payroll                                 288.41      288.41
5/20/2021   47817   Mari                    Payroll                                 358.46      358.46
5/19/2021   47819   Samantha                Payroll                                 240.09      240.09
5/21/2021   47820   Sommer                  Payroll                                 288.71      288.71
5/18/2021   47821   Al                      Payroll                                 422.66      422.66
5/17/2021   47822   Alyssa                  Payroll                                 193.70      193.70
5/17/2021   47823   Amberly                 Payroll                                 327.79      327.79
5/18/2021   47824   Ashlee                  Payroll                                 902.74      902.74
5/27/2021   47825   Byron                   Payroll                                 821.15      821.15
5/28/2021   47827   Chris L                 Payroll                                  88.14       88.14
5/19/2021   47829   Jackie                  Payroll                                 930.31      930.31
5/18/2021   47830   Julian                  Payroll                                 101.12      101.12
5/24/2021   47831   Karen                   Payroll                                 808.53      808.53
5/17/2021   47832   Liv                     Payroll                                 221.92      221.92
5/24/2021   47833   Luis                    Payroll                                 387.45      387.45
5/19/2021   47835   Sadie                   Payroll                                 205.07      205.07
5/17/2021   47836   Taelor                  Payroll                                 679.78      679.78
5/18/2021   47837   Val                     Payroll                                 761.54      761.54
5/19/2021   47838   Sean                    Payroll                                 659.85      659.85
5/25/2021   47839   Keith                   Payroll                                 779.39      779.39
5/24/2021   47843   Frank                   Payroll                                 386.40      386.40
5/24/2021   47844   Frank                   Payroll                                 224.52      224.52
5/25/2021   47847   Amy                     Payroll                               1,005.17    1,005.17
5/24/2021   47849   Gus                     Payroll                                 146.47      146.47
5/26/2021   47850   Brett                   Payroll                               1,320.60    1,320.60
5/24/2021   47855   Ciera                   Payroll                                 315.05      315.05
5/24/2021   47857   Holly                   Payroll                                 301.67      301.67
5/25/2021   47858   Drew                    Payroll                                 722.79      722.79
5/25/2021   47859   Jordan M                Payroll                                 497.82      497.82
5/24/2021   47860   Jordan D                Payroll                                 256.66      256.66
5/24/2021   47862   Mari                    Payroll                                 332.07      332.07
5/27/2021   47865   Taelor                  Payroll                                 608.96      608.96
5/24/2021   47866   Val                     Payroll                                 761.53      761.53
5/24/2021   47868   Al                      Payroll                                 378.71      378.71
5/25/2021   47869   Alyssa                  Payroll                                 230.41      230.41
5/27/2021   47870   Amberly                 Payroll                                 288.28      288.28
5/24/2021   47877   Jackie                  Payroll                               1,174.17    1,174.17
5/25/2021   47878   Julian                  Payroll                                 135.62      135.62
5/25/2021   47882   Sadie                   Payroll                                 236.59      236.59
5/24/2021   47883   Shasta                  Payroll                                 243.79      243.79
5/24/2021   47884   Courtnay                Payroll                                 818.50      818.50
5/27/2021   47886   Sean                    Payroll                                 659.85      659.85
5/28/2021   47887   Keith                   Payroll                                 595.17      595.17

                    ENTER ATM & DEBIT CARD WITHDRAWALS INFO BELOW:
 5/3/2021           Oasis Mart              gas                                     50.00       50.00
 5/3/2021           76                      gas                                     51.09       51.09
 5/5/2021           Miners Ace Hardware     repair n maint                         153.91      153.91
 5/5/2021           Chevron                 gas                                     57.36       57.36
 5/5/2021           O'Reilly                auto repair                            101.12      101.12
 5/5/2021           Shell                   gas                                     52.33       52.33
 5/5/2021           Smart N Final           COGS                                    98.12       98.12
 5/6/2021           Shell                   gas                                     44.75       44.75
 5/6/2021           Shell                   gas                                     61.08       61.08




                                                             Page 5 of 16
  Case 9:20-bk-11486-DS           Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42               Desc
                                  Main Document    Page 14 of 54

 5/7/2021   Hop Heaven Inc          COGS                                               749.87       749.87
 5/7/2021   Staples                 office                                              40.23        40.23
5/10/2021   Chevron                 gas                                                 55.60        55.60
5/10/2021   Miners Ave Hardware     repair n maint                                     113.20       113.20
5/10/2021   WalMart                 supplies, glassware                                 29.80        29.80
5/10/2021   Smart N Final           supplies                                            26.36        26.36
5/11/2021   Chop                    Supplies                                            45.79        45.79
5/11/2021   Chop                    Supplies                                           500.00       500.00
5/11/2021   chevron                 gas                                                 53.89        53.89
5/11/2021   shell                   gas                                                 43.22        43.22
5/12/2021   chevron                 gas                                                 57.90        57.90
5/17/2021   76                      gas                                                 49.30        49.30
5/18/2021   Great Western Malt      COGS                                             3,047.80     3,047.80
5/18/2021   Great Western Malt      COGS                                             2,765.55     2,765.55
5/19/2021   chevron                 gas                                                 50.38        50.38
5/20/2021   Hop Heavan Inc          COGS                                             2,833.60     2,833.60
5/20/2021   shell                   gas                                                 59.27        59.27
5/24/2021   76                      gas                                                 56.73        56.73
5/25/2021   Great Western Malt      COGS                                             4,441.60     4,441.60
5/25/2021   shell                   gas                                                 66.83        66.83




            ELECTRONIC WITHDRAWALS INFO BELOW:
 5/3/2021                     transfer to DIP acct 9631                   2,000.00                2,000.00
 5/3/2021   Heartland         merchant fees                                          2,673.56     2,673.56
 5/3/2021   Heartland         merchant fees                                          2,389.36     2,389.36
 5/3/2021   Keg Logistics     keg rentals                                            1,927.00     1,927.00
 5/3/2021   Keg Logistics     keg rentals                                              328.80       328.80
 5/3/2021   Keg Logistics     keg rentals                                              328.80       328.80
 5/3/2021   US Foods          COGS                                                   4,319.66     4,319.66
 5/3/2021                     transfer to DIP acct 9631                   1,000.00                1,000.00
 5/3/2021                     transfer to DIP acct 9631                   2,000.00                2,000.00
 5/4/2021   Keg Logistics     keg rentals                                              328.80       328.80
 5/5/2021   IRS               payroll deposit                                        2,133.27     2,133.27
 5/5/2021                     transfer to DIP acct 9631                   1,000.00                1,000.00
 5/5/2021                     transfer to DIP acct 9631                   2,000.00                2,000.00
 5/6/2021   IRS               payroll deposit                                        2,133.26     2,133.26
 5/7/2021   US Foods          COGS                                                   1,966.48     1,966.48
 5/6/2021                     transfer to DIP acct 9631                   1,000.00                1,000.00
 5/7/2021   IRS               payroll deposit                                        2,133.25     2,133.25
 5/7/2021   US Foods          COGS                                                   2,195.60     2,195.60
 5/7/2021                     transfer to DIP acct 9631                   1,000.00                1,000.00
5/10/2021   TSYS              merchant fees                                            186.49       186.49
5/10/2021   TSYS              merchant fees                                            176.12       176.12
5/10/2021   TSYS              merchant fees                                            175.89       175.89
5/10/2021   US Foods          COGS                                                   4,180.87     4,180.87
5/10/2021                     transfer to DIP acct 9631                  15,000.00               15,000.00
5/10/2021   IRS               payroll deposit                                        2,370.79     2,370.79
5/11/2021   IRS               payroll deposit                                        2,370.78     2,370.78
5/12/2021   IRS               payroll deposit                                        2,370.77     2,370.77
5/13/2021   US Foods          COGS                                                   2,733.07     2,733.07
5/13/2021   US Foods          COGS                                                   2,255.38     2,255.38
5/14/2021   US Foods          COGS                                                   4,844.34     4,844.34
5/17/2021   IRS               payroll deposit                                        2,282.80     2,282.80




                                                          Page 5 of 16
  Case 9:20-bk-11486-DS        Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42              Desc
                               Main Document    Page 15 of 54

5/17/2021   IRS                  payroll deposit                                 2,282.80     2,282.80
5/18/2021                        transfer to DIP acct 9631          1,500.00                  1,500.00
5/18/2021   Liberty Mutual       insurance                                         454.50       454.50
5/19/2021   IRS                  payroll deposit                                 2,282.78     2,282.78
5/19/2021   West Guard           insurance                                         592.76       592.76
5/19/2021                        transfer to DIP acct 9631           200.00                     200.00
5/20/2021   US Foods             COGS                                            1,689.23     1,689.23
5/20/2021                        transfer to DIP acct 9631          1,500.00                  1,500.00
5/21/2021   US Foods             COGS                                            2,798.99     2,798.99
5/21/2021                        transfer to DIP acct 9631          1,500.00                  1,500.00
5/24/2021   Heartland            fee POS                                          604.92        604.92
5/24/2021   Heartland            fee POS                                          309.04        309.04
5/24/2021                        transfer to DIP acct 9631          3,000.00                  3,000.00
5/24/2021                        transfer to DIP acct 9631          1,600.00                  1,600.00
5/24/2021   US Foods             COGS                                            5,115.27     5,115.27
5/24/2021   IRS                  payroll deposit                                 2,377.71     2,377.71
5/25/2021   IRS                  payroll deposit                                 2,377.71     2,377.71
5/25/2021   Waste management     trash                                             416.36       416.36
5/26/2021                        transfer to DIP acct 9631          1,000.00                  1,000.00
5/26/2021   IRS                  payroll deposit                                 2,377.70     2,377.70
5/26/2021                        transfer to DIP acct 9631          1,000.00                  1,000.00
5/27/2021   US Foods             COGS                                            1,949.82     1,949.82
5/28/2021   US Foods             COGS                                            1,683.27     1,683.27
5/28/2021                        transfer to DIP acct 9631          3,000.00                  3,000.00




            OTHER WITHDRAWALS INFO BELOW:




            FEES INFO BELOW:
5/28/2021   Chase Bank           Monthly service fee                                77.40        77.40




                                TOTAL DISBURSEMENTS THIS PERIOD:   39,300.00   172,637.43   211,937.43




                                                  Page 5 of 16
     Case 9:20-bk-11486-DS               Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42      Desc
                                         Main Document    Page 16 of 54

                                                  DIP ACCOUNT
                                               BANK RECONCILIATION

                        Bank statement Date:            5/28/2021    Balance on Statement:   $13,570.14

Plus deposits in transit (a):
                                                  Deposit Date           Deposit Amount
                                                          6/1/2021               32,986.05
                                                          6/2/2021               11,310.89




TOTAL DEPOSITS IN TRANSIT                                                                     44,296.94

Less Outstanding Checks (a):
                      Check Number                Check Date             Check Amount
                               47018                    1/15/2021    $           331.61
                               47043                     1/2/2021    $           947.60
                               47073                    1/22/2021    $           300.67
                               47117                    1/29/2021    $           293.62
                               47160                     2/5/2021    $           255.25
                               47230                     1/2/2021    $           134.61
                               47231                     1/8/2021    $           314.28
                               47236                    5/19/2021    $           115.38
                               47330                    2/26/2021    $           224.15
                               47398                    3/12/2021    $            77.19
                               47432                    3/19/2021    $           217.50
                               47510                    3/29/2021    $           217.50
                               47544                     4/3/2021    $           256.52
                               47566                     4/9/2021    $           946.53
                               47597                    4/10/2021    $            54.07
                               47639                    4/16/2021    $           946.54
                               47659                    4/19/2021    $            23.70
                               47663                    4/23/2021    $           946.53
                               47684                    4/23/2021    $           242.38
                               47689                    4/24/2021    $            94.05
                               47709                    4/30/2021    $           946.54
                               47750                     5/5/2021    $            73.22
                               47755                     5/7/2021    $           946.53
                               47770                     5/7/2021    $           135.25
                               47780                     5/8/2021    $            98.93
                               47788                     5/8/2021    $            42.52
                               47793                     5/7/2021    $            35.54
                               47802                    5/14/2021    $           946.54
                               47810                    5/14/2021    $           345.20
                               47816                    5/14/2021    $           106.66
                               47818                    5/14/2021    $           230.32
                               47826                    5/15/2021    $           296.46
                               47828                    5/15/2021    $           401.47
                               47834                    5/15/2021    $           253.58
                               47840                    5/20/2021    $           241.19
                               47841                    5/20/2021    $           141.67



                                                     Page 6 of 16
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 17 of 54

                    47842            5/20/2021   $        72.28
                    47845            5/21/2021   $       230.76
                    47846            5/21/2021   $        29.13
                    47848            5/21/2021   $       946.53
                    47851            5/21/2021   $       962.47
                    47852            5/21/2021   $     1,067.29
                    47853            5/21/2021   $       113.99
                    47854            5/21/2021   $       403.21
                    47856            5/21/2021   $       175.70
                    47861            5/21/2021   $       150.05
                    47863            5/21/2021   $       219.99
                    47864            5/21/2021   $       321.55
                    47867            5/21/2021   $       177.74
                    47871            5/21/2021   $       902.74
                    47872            5/21/2021   $       817.15
                    47873            5/21/2021   $       244.49
                    47874            5/21/2021   $        90.80
                    47875            5/21/2021   $       256.80
                    47876            5/21/2021   $       338.92
                    47879            5/21/2021   $       814.53
                    47880            5/21/2021   $       260.06
                    47881            5/21/2021   $       175.89
                    47885            5/21/2021   $       818.51
                    47888            5/26/2021   $       214.38
                    47889            5/26/2021   $       273.03
                    47890            5/26/2021   $       194.38
                    47891            5/26/2021   $        68.92
                    47892            5/26/2021   $       154.69
                    47893            5/28/2021   $     1,005.16
                    47894            5/28/2021   $       946.54
                    47895            5/28/2021   $       157.07
                    47896            5/28/2021   $       818.52
                    47897            5/28/2021   $     1,320.60
                    47898            5/28/2021   $       962.47
                    47899            5/28/2021   $     1,067.30
                    47900            5/28/2021   $        49.54
                    47901            5/28/2021   $       403.70
                    47902            5/28/2021   $       269.42
                    47903            5/28/2021   $       850.99
                    47904            5/28/2021   $       353.74
                    47905            5/28/2021   $       818.51
                    47906            5/28/2021   $       785.05
                    47907            5/28/2021   $       528.16
                    47908            5/28/2021   $       322.19
                    47909            5/28/2021   $       143.74
                    47910            5/28/2021   $       296.17
                    47911            5/28/2021   $       245.59
                    47912            5/28/2021   $       321.66
                    47913            5/28/2021   $       761.55
                    47914            5/29/2021   $       408.47
                    47915            5/29/2021   $       318.46
                    47916            5/29/2021   $       315.71
                    47917            5/29/2021   $       902.74



                                  Page 6 of 16
       Case 9:20-bk-11486-DS                              Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42    Desc
                                                          Main Document    Page 18 of 54

                                                     47918                    5/29/2021   $   821.15
                                                     47919                    5/29/2021   $   205.21
                                                     47920                    5/29/2021   $    94.15
                                                     47921                    5/29/2021   $    50.59
                                                     47922                    5/29/2021   $   282.82
                                                     47923                    5/29/2021   $   930.29
                                                     47924                    5/29/2021   $   102.96
                                                     47925                    5/29/2021   $   813.53
                                                     47926                    5/29/2021   $   732.37
                                                     47927                    5/29/2021   $   264.09
                                                     47928                    5/29/2021   $   258.18
                                                     47929                    5/29/2021   $   575.07
                                                     47930                    5/29/2021   $   468.84
                                                     47931                    5/29/2021   $    25.52


TOTAL OUTSTANDING CHECKS:                                                                              $     42,675.10

Bank statement Adjustments:
Explanation of Adjustments-
could not find the difference after looking for a long time


ADJUSTED BANK BALANCE:                                                                                      $15,191.98

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                           Page 6 of 16
       Case 9:20-bk-11486-DS                            Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                                   Desc
                                                        Main Document    Page 19 of 54

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc.,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                                 6
                                                                    Debtor(s).            For the Month Ending:                                              5/31/21

                                                  I. CASH RECEIPTS AND DISBURSEMENTS
                                                           A. (DIP ACCOUNT 3*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                  268,421.68

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                       263,888.97
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                      4,532.71

4. RECEIPTS DURING CURRENT PERIOD:

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                          58,196.10

5. BALANCE:                                                                                                                                               62,728.81

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

     Disbursements (from page 2)

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                  55,353.95

7. ENDING BALANCE:                                                                                                                                         7,374.86

8. Account Number(s):                                                                     ending 9631
                                                                                          Chase Bank
     Depository Name & Location:                                                          PO Box 182051
                                                                                          Columbus, OH 43218-2051


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                             Page 1 of 16
    Case 9:20-bk-11486-DS               Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                 Desc
                                        Main Document    Page 20 of 54

                 TOTAL DISBURSEMENTS FROM SANTA MARIA BREWING CO DIP ACCOUNT 3 FOR CURRENT PERIOD

  Date      Check                                                           *Amount      **Amount
mm/dd/yyyy Number    Payee or DIP account                    Purpose        Transfered   Disbursed      Amount
   5/5/2021   1997 Stanley Alarm             alarm                                             711.08        711.08
   5/4/2021   2001 Unique Styles             COGS, merchandise                                 600.00        600.00
   5/3/2021   2004 DMV renewal               Van regsistration                                 289.00        289.00
   5/6/2021   2005 United States Trustee                                                     3,200.00      3,200.00
   5/5/2021   2008 Cal Recycle               CRV                                               330.55        330.55
   5/5/2021   2009 Brett                     insurance                                         700.00        700.00
  5/17/2021   2010 Double Eagle Investment   Rent                                           14,000.00     14,000.00
   5/6/2021   2011 Duplicated                copiers                                            94.00          94.00
  5/10/2021   2012 Tianna                    check for her cash tips                            68.00          68.00
   5/7/2021   2013 J&L Wines                 COGS                                              900.06        900.06
  5/11/2021   2014 Tognazzini                supplies; C02 etc                                 281.48        281.48
   5/3/2021   2057 PG&E                      Utilities                                         726.67        726.67
  5/19/2021   2065 PG&E                      Utilities                                         202.44        202.44
  5/19/2021   2067 PG&E                      Utilities                                         113.41        113.41
  5/13/2021   2068 Aqua System               kitchen supplies/rental                           166.91        166.91
  5/12/2021   2069 Darrell Anderson          Rent                                            4,000.00      4,000.00
  5/17/2021   2070 Unique Styles             COGS; merchandise                                 528.00        528.00
  5/14/2021   2071 Don Sylvester             Rent                                            1,850.00      1,850.00
  5/21/2021   2072 Equity Trust              Rent                                            4,000.00      4,000.00
  5/19/2021   2073 Hallie Scott              distilling labels                               1,875.00      1,875.00
  5/24/2021   2075 J&L Wines                 COGS                                              155.00        155.00
  5/25/2021   2077 AMWC                      water                                              66.00          66.00



               DEBIT CARD WITHDRAWALS
    5/3/2021           Edna's Bakery         COGS                                              272.90         272.90
    5/3/2021           Staples               office                                            215.47         215.47
    5/3/2021           7-eleven              supplies, wipes taproom                            11.02          11.02
    5/3/2021           Google                emails                                            124.80         124.80
    5/3/2021           Staples               office                                             80.45          80.45
    5/4/2021           USPS                  postage                                             1.20           1.20
    5/4/2021           Dollar Tree           supplies taproom                                   12.70          12.70
    5/5/2021           Berkshire             insurance                                       2,361.94       2,361.94
    5/5/2021           GLS                   freight                                            97.03          97.03
    5/6/2021           Moonclerk             EDI Fees                                           15.00          15.00
   5/10/2021           Edna's Bakery         COGS                                              551.25         551.25
   5/12/2021           Jet Gasket            repairs                                            60.35          60.35
   5/12/2021           Edna's Bakery         COGS                                              396.80         396.80
   5/12/2021           Breaker hunters inc   repairs                                           261.63         261.63
   5/13/2021           Squarespace           website                                            30.00          30.00
   5/14/2021           Grainger              supplies brewery                                  280.28         280.28
   5/14/2021           Supplyhouse           supplies brewery                                   63.01          63.01
   5/17/2021           Qc Supply             supplies brewery                                   52.36          52.36
   5/17/2021           Qc Supply             supplies brewery                                   16.86          16.86
   5/17/2021           Edna's Bakery         COGS                                              361.50         361.50
   5/17/2021           Shopify               EDI fees                                            9.00           9.00
   5/18/2021           so co sanitation      nipomo trash                                      300.00         300.00
   5/19/2021           Untappd               beer mune board                                    59.99          59.99
   5/19/2021           Untappd               beer mune board                                    59.99          59.99
   5/24/2021           Edna's Bakery         COGS                                              765.15         765.15
   5/24/2021           AT&T                  internet                                           32.10          32.10
   5/26/2021           Cali Retail Sys       POS fee                                           895.00         895.00
   5/28/2021           Edna's Bakery         COGS                                              368.85         368.85
   5/28/2021           AT&T                  internet                                           52.80          52.80




               ELECTRONIC WITHDRAWALS
    5/3/2021          So Cal Gas      Utilties                                                 702.01        702.01
    5/3/2021          DirecTv         TV                                                       286.24        286.24




                                                             Page 2 of 16
        Case 9:20-bk-11486-DS                                 Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                      Desc
                                                              Main Document    Page 21 of 54

       5/3/2021                   Frontier                          Phone                                                                100.20        100.20
       5/3/2021                   bill matrix, frontier             EDI fees                                                               1.50          1.50
       5/4/2021                   Peak Wifi                         internet                                                              84.95         84.95
       5/5/2021                   So Glazier spirits                COGS                                                                 555.53        555.53
       5/5/2021                   So Cal Gas                        Utilities                                                            373.17        373.17
       5/5/2021                   bill matrix, so cal gas           EDI fees                                                               1.50          1.50
      5/10/2021                   DirecTv                           TV                                                                   412.35        412.35
      5/12/2021                   So Glazier spirits                COGS                                                                 513.62        513.62
      5/17/2021                   8x8                               phone                                                                406.82        406.82
      5/17/2021                   AT&T                              phone                                                                145.88        145.88
      5/18/2021                   Ekos                              Wholesale/brewery software                                           529.00        529.00
      5/20/2021                   Youngs market                     COGS                                                                 341.18        341.18
      5/21/2021                   So Glazier spirits                COGS                                                                 979.90        979.90
      5/25/2021                   Youngs market                     COGS                                                                 509.92        509.92
      5/26/2021                   So Glazier spirits                COGS                                                                 550.70        550.70
      5/28/2021                   So Cal Gas                        Utilities                                                            663.15        663.15
      5/28/2021                   bill matrix, so cal gas           EDI fees                                                               1.50          1.50


        5/3/2021                  Frank Maldonado                   Rent, cashier ck                                                    5,500.00      5,500.00




                    FEES
       5/3/2021                   Bank charge                                                                                              8.00           8.00
      5/28/2021                   Bank charge                                                                                             19.80          19.80




                                                             TOTAL DISBURSEMENTS THIS PERIOD:                                   0.00   55,353.95    $55,353.95
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                       Page 2 of 16
         Case 9:20-bk-11486-DS                                        Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                       Desc
                                                                      Main Document    Page 22 of 54

                                                                    PREPETITION ACCOUNT
                                                                    BANK RECONCILIATION

                                Bank statement Date:                             5/28/2021     Balance on Statement:   $7,374.86

Plus deposits in transit (a):
                                                                           Deposit Date          Deposit Amount
                                                                                  6/14/2021              $2,472.13                  May Grub Hub




TOTAL DEPOSITS IN TRANSIT                                                                                               2,472.13
Less Outstanding Checks (a):
                       Check Number                                        Check Date             Check Amount
                                 1995                                            4/21/2021                2,270.33
                                 2066                                             5/3/2021                1,312.76
                                 2076                                            5/21/2021                  677.19
                                 2074                                            5/22/2021                1,875.00
                                 2078                                            5/23/2021                  200.00
                   ach                                                           5/24/2021                  291.38
                   ach                                                           5/27/2021                  663.15
                   ach                                                           5/27/2021                   43.88
                   ach                                                           5/27/2021                    1.50
                   ach                                                           5/28/2021                2,361.94
                   ach                                                           5/28/2021                  508.95
                                 2082                                            5/31/2021                5,500.00
                                 2080                                            5/31/2021                  765.30
                                 2083                                            5/31/2021                  175.00
                                 2081                                            5/31/2021                   95.90




TOTAL OUTSTANDING CHECKS:                                                                                              16,742.28

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                 -$6,895.29
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                                         Page 3 of 16
     Case 9:20-bk-11486-DS                     Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                Desc
                                               Main Document    Page 23 of 54

                                                I. D SUMMARY SCHEDULE OF CASH

ENDING BALANCES FOR THE PERIOD:
                       (Provide a copy of monthly account statements for each of the below)


                                                                      DIP Account 1:                 30.00
                                                                      DIP Account 2:             13,570.14
                                                                      DIP Account 3:              7,374.86
    *Other Accounts:


      *Other Monies:
                                                     **Petty Cash (from below):                  19,190.70

TOTAL CASH AVAILABLE:                                                                                         40,165.70


Petty Cash Transactions:
         Date                         Purpose                                                 Amount
bal fwd:                                                                                         14609.21
total May tip po's          Paid out in credit card tips                                        (31313.38)
total May cash sales                                                                             52759.22
              5/1/2021                                       gas                                    (93.61)
              5/1/2021      entertainment Nipomo                                                  (300.00)
              5/1/2021                                       gas                                    (50.00)
              5/1/2021      Mission Linen                    supplies                             (160.88)
              5/1/2021                                       gas                                    (60.00)
              5/1/2021                                       gas                                    (99.00)
              5/1/2021      docs cellar                      supplies-brewery                       (48.84)
              5/1/2021      gas                              gas                                  (100.00)
              5/1/2021      staples                          office                                 (44.86)
              5/1/2021                                       gas                                    (40.00)
              5/1/2021                                       gas                                    (99.00)
              5/1/2021                                       gas                                    (62.96)
              5/1/2021      mathesons                        supplies-brewery                     (102.78)
              5/1/2021      smart n final                    supplies-nipomo                      (130.44)
              5/1/2021      smart n final                    COGS-nipomo                            (12.99)
              5/1/2021      La Placita                       COGS-nipomo                             (9.56)
              5/1/2021      La Placita                       COGS-nipomo                             (4.99)
              5/1/2021      Shell                            propane nipmo                          (67.48)
              5/1/2021      smart n final                    COGS-nipomo                          (210.52)
              5/1/2021      smart n final                    COGS-nipomo                            (14.77)
              5/1/2021      La Placita                       COGS-nipomo                             (3.57)
              5/1/2021      smart n final                    supplies-nipomo                        (95.69)
              5/1/2021      smart n final                    supplies-atown                         (75.43)
              5/1/2021      7shifts                          empl schedules                       (131.97)
              5/2/2021      smart n final                    supplies-atown                       (232.81)
              5/2/2021                                       gas                                    (80.00)
              5/3/2021                                       gas                                    (54.14)
              5/3/2021      Jims Banners                     advertising-atown                    (225.00)
              5/3/2021      smart n final                    COGS-atown                             (61.12)
              5/3/2021      smart n final                    COGS-atown                           (189.77)
              5/3/2021      miners hardware                  keys                                    (8.04)
              5/3/2021      fergusons                        repair-brewery                         (36.14)



                                                                     Page 10 of 16
Case 9:20-bk-11486-DS           Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                                Main Document    Page 24 of 54

     5/3/2021   smart n final           COGS-nipomo              (289.70)
     5/3/2021                           gas                       (43.91)
     5/4/2021   vallarta                COGS-nipomo               (91.91)
     5/4/2021   smart n final           supplies-nipomo           (46.57)
     5/5/2021   vallarta                COGS-nipomo               (91.90)
     5/5/2021                           gas                       (20.02)
     5/5/2021   La Reyna market         COGS-atown               (184.69)
     5/5/2021   entertainment - atown                            (150.00)
     5/5/2021   miners                  repairs-atown              (9.78)
     5/5/2021   miners                  repair-nipomo              (2.54)
     5/5/2021   ebay                    distilling repairs        (45.02)
     5/5/2021   ebay                    parts for Van repair     (115.66)
     5/5/2021   UPS                     supplies-wholesale        (88.09)
     5/5/2021   entertainment - atown                            (150.00)
     5/5/2021   vallarta                COGS-nipomo               (60.32)
     5/5/2021   vallarta                COGS-nipomo               (14.36)
     5/5/2021   vallarta                COGS-nipomo               (32.14)
     5/5/2021                           gas                       (93.03)
     5/5/2021   Airgas                  supplies-brewery          (37.89)
     5/6/2021   entertainment atown                              (100.00)
     5/6/2021                           gas                       (90.00)
     5/6/2021   smart n final           supplies-atown           (116.42)
     5/6/2021   smart n final           COGS-atown                (17.96)
     5/6/2021   smart n final           COGS-atown                (19.96)
     5/6/2021   smart n final           supplies-atown            (86.57)
     5/6/2021                           gas                       (20.13)
     5/6/2021   Mission Linen           supplies-nipomo          (243.01)
     5/7/2021                           gas                       (84.20)
     5/7/2021   smart n final           supplies-nipomo           (12.23)
     5/7/2021   entertainment nipomo                             (200.00)
     5/7/2021   Mission Linen        supplies-atown               (85.00)
     5/7/2021                        gas                          (46.23)
     5/8/2021   smart n final        COGS-nipomo                  (93.65)
     5/8/2021   entertainment atown                              (300.00)
     5/8/2021   smart n final        COGS-nipomo                 (163.47)
     5/8/2021   smart n final        COGS-nipomo                  (76.65)
     5/9/2021   entertainment atown                              (100.00)
     5/9/2021   smart n final        COGS-atown                   (11.00)
     5/9/2021                        gas                          (52.45)
    5/10/2021   landfill             repairs/maint atown          (79.91)
    5/10/2021   miners               repairs/maint atown          (13.01)
    5/10/2021   smart n final        COGS-atown                   (34.14)
    5/10/2021   smart n final        supplies-atown               (37.28)
    5/10/2021   smart n final        COGS-nipomo                 (117.96)
    5/10/2021   smart n final        supplies-nipomo              (34.72)
    5/10/2021   parts online         repairs/maint nipomo         (75.00)
    5/11/2021   Office depot         office supplies              (28.05)
    5/11/2021   smart n final        COGS-nipomo                 (144.21)
    5/11/2021   smart n final        COGS-atown                  (154.60)
    5/12/2021                        gas                          (75.00)
    5/12/2021   wal mart             supplies-nipomo              (21.68)
    5/12/2021   smart n final        supplies-nipomo              (64.04)
    5/12/2021   vallarta             COGS-nipomo                   (1.67)
    5/12/2021   home depot           rep/maint atown              (43.46)



                                              Page 10 of 16
Case 9:20-bk-11486-DS          Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                               Main Document    Page 25 of 54

    5/12/2021   dollar tree            supplies-atown             (5.44)
    5/12/2021   miners                 rep/maint atown            (3.08)
    5/13/2021                          gas                       (95.00)
    5/13/2021                          gas                       (40.00)
    5/13/2021   local copies           supplies-taprooms         (61.75)
    5/13/2021                          gas                       (53.50)
    5/14/2021   entertainment-atown                             (400.00)
    5/14/2021   Mission linen          supplies-atown           (143.00)
    5/14/2021   smart n final          supplies-nipomo           (28.25)
    5/14/2021   smart n final          supplies-nipomo           (59.90)
    5/14/2021   wal mart               supplies-nipomo           (19.27)
    5/14/2021   costco                 COGS-nipomo               (42.27)
    5/14/2021                          gas                       (20.00)
    5/14/2021                          gas                       (80.00)
    5/15/2021   entertainment-atown                             (200.00)
    5/15/2021   smart n final          COGS-atown               (115.07)
    5/15/2021   smart n final          COGS-nipomo               (38.93)
    5/15/2021   Mission linen          supplies-nipomo          (140.86)
    5/16/2021   entertainment-atown                             (200.00)
    5/16/2021   smart n final          COGS-atown                (58.79)
    5/16/2021   smart n final          supplies-atown            (91.24)
    5/16/2021   smart n final          supplies-atown            (24.76)
    5/16/2021   entertainment-nipomo                            (100.00)
    5/16/2021   smart n final           supplies-nipomo          (67.98)
    5/16/2021                           gas                      (64.00)
    5/17/2021   smart n final           COGS-atown              (158.78)
    5/17/2021   deposit to DIP acct... 9631                    (1000.00)
    5/18/2021   entertainment-atown                             (100.00)
    5/18/2021   smart n final           COGS-atown              (191.78)
    5/18/2021   smart n final           COGS-nipomo             (238.36)
    5/18/2021                           gas                      (75.00)
    5/20/2021   entertainment-atown                             (100.00)
    5/20/2021   costco                  COGS-nipomo              (38.69)
    5/20/2021   smart n final           supplies-nipomo          (26.85)
    5/20/2021   smart n final           supplies-nipomo          (20.97)
    5/20/2021   Mission linen           supplies-nipomo         (218.11)
    5/20/2021                           gas                      (20.00)
    5/20/2021                           gas                      (20.00)
    5/20/2021                           gas                     (100.00)
    5/21/2021                           gas                      (60.00)
    5/22/2021   smart n final           COGS-atown              (277.09)
    5/22/2021   smart n final           COGS-atown               (80.30)
    5/22/2021   smart n final           COGS-atown              (160.35)
    5/23/2021   entertainment-atown                             (100.00)
    5/24/2021   smart n final           COGS-atown              (176.73)
    5/24/2021                           gas                     (100.00)
    5/24/2021   landfill                rep/maint atown          (42.70)
    5/24/2021   autozone                rep/maint autos          (32.59)
    5/24/2021   autozone                rep/maint autos          (56.93)
    5/24/2021   smart n final           supplies-atown           (71.86)
    5/24/2021   smart n final           COGS-atown              (111.09)
    5/24/2021   smart n final           supplies-atown           (36.95)
    5/24/2021   staples                 wholesale supplies       (21.54)
    5/25/2021   Vintners vault          supplies-brewry         (202.82)



                                             Page 10 of 16
Case 9:20-bk-11486-DS        Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                             Main Document    Page 26 of 54

    5/25/2021   m&m rest.               supplies-nipomo        (38.91)
    5/25/2021   autozone                rep/maint van           (4.34)
    5/25/2021   oriellys                rep/maint van          (26.62)
    5/25/2021   amazon                  auto parts transit     (89.90)
    5/25/2021   smart n final           supplies-atown         (19.99)
    5/25/2021   smart n final           COGS-atown             (31.60)
    5/26/2021   smart n final           COGS-nipomo            (67.72)
    5/26/2021   vons                    supplies-nipomo        (20.93)
    5/26/2021   Mission linen           supplies-atown         (56.00)
    5/26/2021   miners                  rep/maint van           (8.56)
    5/26/2021   autozone                rep/maint van          (29.35)
    5/26/2021   deposit to DIP acct... 9631                   (360.94)
    5/26/2021   smart n final           supplies-nipomo       (181.18)
    5/27/2021   Mission linen           supplies-nipomo       (193.55)
    5/27/2021   landfill                rep/maint atown       (157.61)
    5/28/2021   entertainment-atown                           (400.00)
    5/28/2021   smart n final           COGS-nipomo            (92.20)
    5/28/2021   7-eleven                supplies-atown          (4.88)
    5/28/2021   smart n final           COGS-atown            (325.86)
    5/28/2021                           gas                   (100.00)
    5/28/2021   food maxx               COGS-nipomo            (32.29)
    5/28/2021   vallarta                COGS-nipomo             (2.67)
    5/29/2021   entertainment nipomo                          (250.00)
    5/29/2021                           gas                    (53.73)
    5/29/2021   dropbox                 computer exp           (11.99)
    5/29/2021   staples                 wholesale supplies     (21.74)
    5/30/2021   vallarta                COGS-nipomo             (7.52)
    5/31/2021   smart n final           COGS-atown            (119.15)
    5/31/2021   fortin                  insurance             (500.00)
    5/31/2021   food maxx               supplies-atown         (23.88)
    5/31/2021   smart n final           COGS-atown            (213.12)
    5/31/2021   food maxx               COGS-atown            (107.99)




                                             Page 10 of 16
       Case 9:20-bk-11486-DS                              Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                     Desc
                                                          Main Document    Page 27 of 54


TOTAL PETTY CASH TRANSACTIONS:                                                                                                19190.70



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                                Page 10 of 16
    Case 9:20-bk-11486-DS              Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                      Desc
                                       Main Document    Page 28 of 54

                           II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS
                                 AND OTHER PARTIES TO EXECUTORY CONTRACTS


                                                                                 Post-Petition
                              Frequency of Payments                           payments not made
  Creditor, Lessor, Etc.            (Mo/Qtr)           Amount of Payment          (Number)              Total Due




                                                                                    TOTAL DUE:                      0.00




                                                 III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                     .JANUARY 2021                                Gross Sales Subject to Sales Tax:         232,545.51
                                                                                Total Wages Paid:           111,171.14


                                                        Total Post-Petition                           Date Delinquent
                                                         Amounts Owing        Amount Delinquent        Amount Due
                             Federal Withholding                 10,113.70                 0.00
                             State Withholding                     3,408.80                0.00
                             FICA- Employer's Share                7,881.81                0.00
                             FICA- Employee's Share                7,881.81                0.00
                             Federal Unemployment                    755.51                0.00
                             Sales and Use                       17,455.45                 0.00
                             Real Property
                    Other:
                                             TOTAL:              47,497.08                   0.00




                                                      Page 11 of 16
       Case 9:20-bk-11486-DS                             Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                                        Desc
                                                         Main Document    Page 29 of 54

                                          IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE

                                                                                         *Accounts Payable                        Accounts Receivable
                                                                                           Post-Petition                     Pre-Petition      Post-Petition
                                                                 30 days or less
                                                                   31 - 60 days
                                                                   61 - 90 days
                                                                  91 - 120 days
                                                                 Over 120 days
                                                                       TOTAL:                                 0.00                         0.00                     0.00

                                                                 V. INSURANCE COVERAGE


                                                                                                                         Policy Expiration              Premium Paid
                                                             Name of Carrier            Amount of Coverage                     Date                    Through (Date)
                                      Property
                            Commercial Liability          Northfield Insurance Co.      1,000,000/2,000,000                          8/13/2021                  8/13/2021

                                              Vehicle
                                              Others:


                                               VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                           (TOTAL PAYMENTS)


  Quarterly Period                   Total                                                                                                    Quarterly Fees Still
   Ending (Date)                 Disbursements                Quarterly Fees                    Date Paid                  Amount Paid              Owing
      31-Dec-2020                    107,174.54                        975.00                     25-Jan-2021                     975.00                    0.00
      31-Mar-2021                    628,833.38                           $4,875                 17-Mar-2021                    4,875.00                    0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                         5,850.00                                                    5,850.00               0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                              Page 12 of 16
        Case 9:20-bk-11486-DS                               Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                 Desc
                                                            Main Document    Page 30 of 54

                                             VII SCHEDULE OF COMPENSATION PAID TO INSIDERS


                                                                                                                                   Gross Compensation
                                                       Date of Order Authorizing                                                     Paid During the
               Name of Insider                               Compensation                         *Authorized Gross Compensation         Month




                                          VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS


                                                       Date of Order Authorizing                                                   Amount Paid During
               Name of Insider                               Compensation                                  Description                the Month




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)




                                                                                  Page 13 of 16
        Case 9:20-bk-11486-DS                              Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                       Desc
                                                           Main Document    Page 31 of 54

                                                            IX. PROFIT AND LOSS STATEMENT
                                                                   (ACCRUAL BASIS ONLY)

                                                                                 Current Month       Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue                                                                  312,160.95
   Less: Returns/Discounts
                                                            Net Sales/Revenue           312,160.95              1,479,459.71
Cost of Goods Sold:
  Beginning Inventory at cost                                                            71,200.00
  Purchases                                                                              65,843.93
  Less: Ending Inventory at cost                                                         69,252.00
                                                   Cost of Goods Sold (COGS)             67,791.93                347,869.87

Gross Profit                                                                            244,369.02              1,131,589.84
     Other Operating Income (Itemize)

Operating Expenses:
  Payroll - Insiders
  Payroll - Other Employees                                                             115,378.59
  Payroll Taxes                                                                          12,799.94
  Other Taxes (Itemize)
  Depreciation and Amortization
  Rent Expense - Real Property                                                           29,000.00
  Lease Expense - Personal Property
  Insurance                                                                               6,935.82
  Real Property Taxes
  Telephone and Utilities                                                                15,314.19
  Repairs and Maintenance                                                                 1,978.31
  Travel and Entertainment (Itemize)
  Miscellaneous Operating Expenses (Itemize)                                             29,570.59
                                     Total Operating Expenses                           210,977.44              1,096,733.92
                                             Net Gain/(Loss) from Operations             33,391.58                  34,855.92

Non-Operating Income:
  Interest Income                                                                             0.00
  Net Gain on Sale of Assets (Itemize)                                                        0.00
  Other (Itemize)                                                                             0.00
                                 Total Non-Operating income                                   0.00                  20,000.00
Non-Operating Expenses:
  Interest Expense                                                                            0.00
  Legal and Professional (Itemize)                                                            0.00
  Other (Itemize)                                                                             0.00
                               Total Non-Operating Expenses                                   0.00                  (5,850.00)

NET INCOME/(LOSS)                                                                        33,391.58                  49,055.92
(Attach exhibit listing all itemizations required above)




                                                                        Page 14 of 16
     Case 9:20-bk-11486-DS              Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42          Desc
                                        Main Document    Page 32 of 54

                                                   X. BALANCE SHEET
                                                  (ACCRUAL BASIS ONLY)

ASSETS                                                                  Current Month End
  Current Assets:
  Unrestricted Cash                                                                    0.00
  Restricted Cash                                                                      0.00
  Accounts Receivable                                                             64,313.05
  Inventory                                                                       69,252.00
  Notes Receivable
  Prepaid Expenses
  Other (Itemize)                                                                 79,611.13
                                              Total Current Assets                              213,176.18

Property, Plant, and Equipment                                                 1,000,000.00
Accumulated Depreciation/Depletion                                                     0.00
                             Net Property, Plant, and Equipment                                1,000,000.00

Other Assets (Net of Amortization):
   Due from Insiders
   Other (Itemize)                                                                     0.00
                                                Total Other Assets                                     0.00

TOTAL ASSETS                                                                                   1,213,176.18

LIABILITIES
Post-petition Liabilities:
   Accounts Payable                                                              79,231.17
   Taxes Payable                                                                142,920.88
   Notes Payable                                                                 20,000.00
   Professional fees
   Secured Debt
   Other (Itemize)                                                                  672.08
                                      Total Post-petition Liabilities                           242,824.13

Pre-petition Liabilities:
   Secured Liabilities
   Priority Liabilities
   Unsecured Liabilities                                                       9,406,285.00
   Other (Itemize)                                                                     0.00
                                       Total Pre-petition Liabilities                          9,406,285.00
TOTAL LIABILITIES                                                                              9,649,109.13

EQUITY:
  Pre-petition Owners’ Equity                                                  4,949,150.00
  Post-petition Profit/(Loss)                                                     49,055.92
  Direct Charges to Equity
TOTAL EQUITY                                                                                   4,998,205.92

TOTAL LIABILITIES & EQUITY                                                                    14,647,315.05




                                                        Page 15 of 16
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 33 of 54
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 34 of 54
            Case 9:20-bk-11486-DS                        Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                              Desc
                                                         Main Document    Page 35 of 54
        CHASEO                                                                                             May 01, 2021 through May 28, 2021
        JPMorgan Chase Bank, N.A.
                                                                                                      Account Number:                                157
        PO Box 182051
        Columbus, OH 43218-2051

                                                                                                   CUSTOMER SERVICE INFORMATION
                                                                                                  Web s�e:                 www.Chase.com
                                                                                                  Service Center            1-877-42�8100
       00018021 DRE 703 143 14921 NNNNNNNNNNN T 1 000000000 64 0000                               Deaf and Hard of Hearing: 1-800-242-7383
       SANTA MARIA BREWING CO. INC                                                                Para Espanol:             1-888-622-4273                    =
       DEBTOR-IN-POSSESSION 20-11486                                                              International Calls:      1-713-262-1679
       7935 SAN LUIS AVE
       ATASCADERO CA 93422




I CHECKING SUMMARY I                                 Chase Business Complete Checking

                                                         INSTANCES                               AMOUNT
 Beginning Balance                                                                                $45.00
 Fees                                                                1                            -15.00
 Ending Balance                                                      1                            $30.00


Your monthly service fee was $15.00 this statement period.
Here's how your activity can help you avoid the $15.00 monthly service fee: the fee is waived if any of the following is
achieved over the statement period:
    •   Minimum Daily Balance 1 of $2,000.00 or more 04/27/2021 -05/27/2021
    •   Spend at least $2,000.00 in purchases using your Chase Ink® Business Card(s)2
    •   Accept deposits of $2,000.00 or more into your Chase Business Complete Checking account through
        QuickAcceptSM or other Chase Merchant Services at least one day prior lo the last day3 of your checking account
        statement period 04/27/2021 -05/27/2021

Here's a summary of your activity period:
    •    Minimum Daily Balance 1 : $45.00
    •    Chase Ink® Business Card(s)2 purchases: $0.00
    • QuickAccepl and Chase Merchant Services deposits into your aocount: $0.00

1.    Mininum Daiy Balance must be maintained as of the beginning of the day 101 each day of the sta1ement cycle.
2.    Based on !19!J18Q8ted spending (mitus re1llrns 011etunds) where theChase Ink® Business Ca1d(s) sha,e a business entily legal name with the Chase
      Business Complete Checking account, using each ol their most recenUX co�leted monthly card billing period(s).
3.    The curott time on this business day is 7 a.m. Eastern rme. For ex�le. if youi monthly bank account cycle ends on November 30,the cutoff to,
      QuickAccept or othe1 Chase Me1chant Se1vices account(s) deposits inti your Chase Business Complete Checking account is 7 a.m. Eastern Time on
      November29



     FEES
 DATE       DESCRIPTION                                                                                                                              AMOUNT
05/28       Monthly Service Fee                                                                                                                      $15.00
Total Fees                                                                                                                                           $15.00


I DAILY ENDING BALANCE! _______________
DATE                                                                       AMOUNT
05/28                                                                       $30.00




                                                                                                                                       Page 1 of 2
           Case 9:20-bk-11486-DS                      Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                          Desc
                                                      Main Document    Page 36 of 54
      CHASEO
                                                                                                  Account Number:




IN CASE OF ERRORS OR QUESTIONS ABOllT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service} immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
 For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
         •      Your name and account number
         •      The dollar amount of the suspected error
         •      A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. lfwe take more than 10 business clays (or 20 business days for new
accounts} to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation.
IN CASE OF ERRORS OR QUESTIONS ABOllT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits} on this statement. If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other <lJ)plicable account agreement that governs your account. Deposit products and services are offered by
JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                 Page 2 of 2
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 37 of 54
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 38 of 54
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 39 of 54
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 40 of 54
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 41 of 54
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 42 of 54
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 43 of 54
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 44 of 54
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 45 of 54
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 46 of 54
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 47 of 54
Case 9:20-bk-11486-DS   Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42   Desc
                        Main Document    Page 48 of 54
           Case 9:20-bk-11486-DS                        Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                              Desc
                                                        Main Document    Page 49 of 54
        CHASEO                                                                                           May 01, 2021 through May 28, 2021
        JPMorgan Chase Bank, N.A.
        PO Box 182051                                                                                Account Number: �1
        Columbus, OH 43218-2051
                                                                                                 CUSTOMER SERVICE INFORMATION
                                                                                                 Web srre:                                Chase.com
                                                                                                 Service Center                       1-800-242-7338
     00018035 DRE 703 143 14921 NNNNNNNNNNN T 1 000000000 64 0000                                Deaf and Hard of Hearing:            1-800-242-7383
     SANTA MARIA BREWING CO. INC                                                                 Para Espanol:                        1-888-622-4273
     DEBTOR-IN-POSSESSION 20-11486                                                               International Calls:                 1-713-262-1679
     7935 SAN LUIS AVE
     ATASCADERO CA 93422




I CHECKING SUMMARY I                                Chase Business Com plete Checking

                                                        INSTANCES                               AMOUNT
 Beginning Balance                                                                           $4,532.71
 Deposits and Addrrions                                           45                         58,196.10
 Checks Paid                                                      22                        -34,857.60
 ATM & Debit Card Withdrawals                                     29                         -7,809.43
 Electronic Withdrawals                                           19                         -7,159.12
 Other Wrrhdrawals                                                 1                          -5,500.00
 Fees                                                              2                             -27.80
 Ending Balance                                                 118                          $7,374.86


Your monthly service fee was $15.00 this statement period.
Here's how your activity can help you avoid the $15.00 monthly service fee: the fee is waived if any of the following is
achieved over the statement period
    •    Minimum Daily Balance 1 of $2,000.00 or more 05/27/2021 -05/27/2021
    •   Spend at least $2,000.00 in purchases using your Chase Ink® Business Card(s )2
    •   Accept dep osits of $2,000.00 or more into your Chase Business Complete Checking account through
        QuickAccept8t.,1 or other Chase Merchant Services at least one day prior to the last day3 of your checking account
        statement period 05/27/2021 -05/27/2021

Here's a summa ry of your activity period:
    •    Minimum Daily Balance 1 : $236.76
    •    Chase Ink® Business Card(s) 2 purchases: $0.00
    •    QuickAccept and Chase Merchant Services deposits into your account: $0.00
1.   Mininum Daiy Balance must be maintained as of the beginning of the day for each day of the statement cycle.
2.   Based on aggreaated spending (minus re111rns or refunds) where theChase Ink® Busiless Card(s) s ha,e a busiless entily legal name with the Chase
     Business Complete Checking account, using each of their most recently co�leted monthly card billing period(s).
3.   The cu1DH time on this business day is 7 a.m. Eastern Tme. For exa"1)le. if your monthly bank account cycle ends on November 30,the cutoH for
     OuickAccept or other Chase Merchant Services account(s) deposi1s inkl your Chase Business Complete Checking account is 7 a.m. Eastern Time on
     November29


IDEPOSITS AND ADDITIONS I--------------
 DATE          DESCRIPTION                                                                                                                          AMOUNT
05/03          ATM Check Deposrr      05/03 8055 El Camino Real Atascadero CA Card 4049                                                        $3,008.40
05/03          Online Transfer From Chk ... 6132 Transaction#: 11690052195                                                                      2,000.00
05/03          Online Transfer From Chk ... 6132 Transaction#: 11702503921                                                                      2,000.00
05/03          Online Transfer From Chk ... 6132 Transaction#: 11699764981                                                                      1,000.00




                                                                                                                                      Page 1 of 6
         Case 9:20-bk-11486-DS           Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                           Desc
                                         Main Document    Page 50 of 54
        CHASEO                                                                May 01, 2021 throu h Ma 28 2021
                                                                          Account Number:                          1



IDEPOSITS AND ADDITIONS 1-I                 (_co_nt_inu_ed_____________
                                                          _?           _

DATE      DESCRIPTION                                                                                             AMOUNT
05/03     Orig CO Name:GroceryOutlet I          Orig ID:6941513561 Desc Date:    CO Entry                         332.00
          Descr:lnvoice Sec:CTX Trace./f:091000018248712 Eed:210503 Ind
          ID:000000000150056             Ind Narne:0006Santa Maria Brew Tm: 1238248712Tc
05/03     Orig CO Name:GroceryOutlet I          Orig ID:6941513561 Desc Date:    CO Entry                          89.60
          Descr:lnvoice Sec:CTX Trace./f:091000018247150 Eed:210503 Ind
          ID 000000000149922             Ind Narne 0006Santa Maria Brew Tm 1238247150Tc
05/04     Deposit    1141911018                                                                                 490.11
05/05     Online Transfer From Chk ...6132 Transaction#: 11717738916                                          2,000.00
05/05     Online Transfer From Chk ...6132 Transaction#: 11714703175                                          1,000.00
05/06     Deposit                                                                                               570.00
05/06     Online Transfer From Chk ...6132 Transaction#: 11722170646                                          1,000.00
05/07     Online Transfer From Chk ...6132 Transaction#: 11729063835                                          1,000.00
05/07     Orig CO Name:Doordash, Inc.           Orig ID:1800948598 Desc Date     CO Entry                          90.46
          Descr Cuyama Ln Se c:CCD Trace#:091000019164583 Eed:210507 Ind
          ID:St-T9J1N215H7W9              Ind Name:Santa Maria Brewing CO Tm: 1279164583Tc
05/10     Deposit                                                                                               583.40
05/10     Online Transfer From Chk ...6132 Transaction#: 11747042913                                         15,000.00
05/10     Orig CO Name GroceryOutlet I          Orig ID:6941513561 Desc Date     CO Entry                       294.20
          Descrlnvoice Sec:CTX Trace#:091000010701127 Eed:210510 Ind
          ID:000000000150591             Ind Narne:0006Santa Maria Brew Tm: 1300701127Tc
05/11     Deposit                                                                                             4,174.88
05/12     ATM Check Deposit       05/12 8055 El Camino Real Atascade ro CA Card 4049                            774.80
05/12     Orig CO Name:Grocery Outlet I         Orig ID:6941513561 Desc Date:    CO Entry                       283.60
          Descr:lnvoice Sec:CTX Trace#:091000011956603 Eed:210512 Ind
          ID:000000000150889             Ind Narne:0006Santa Maria Brew Tm: 1321956603Tc
05/13     Deposit                                                                                             1,045.40
05/14     ATM Check Deposit       05/14 8055 El Camino Real Atascadero CA Card 4049                             336.00
05/14     Card Purchase Return 05/13 Supplyhouse.Corn 888-757-477 4 NY Card 4049                                  5.20
05/14     Orig CO Name:Bill.Com              Orig ID:1204895317 Desc D ate:    CO Entry                         178.00
          DescrReceivablesec:CCD Trace#:021000026856196 Eed : 210514 Ind
          I D:025Mmgtcjr1B3P2            Ind Name Santa Maria Brewing CO 025Mrngtcjr1B3P2
          Thomas Hill Orga Bi LI.Corn Inv #E-8757 Tm: 134685619
05/14     Orig CO Name:Doordash, Inc.           Orig ID:1800948598 Desc Date     CO Entry                         111.61
          DescrCuyama Ln Se c:CCD Trace#:091000016080242 Eed:210514 Ind
          ID:St-C4T7W0Y6W1N7                Ind Narne:Santa Maria Brewing CO Trn: 1346080242Tc
05/17     ATM Cash Deposit        05/16 8055 El Camino Real Atascadero CA Card 4049                               700.00
05/17     ATM Cash Deposit        05/16 8055 El Camino Real Atascadero CA Card 4049                               300.00
05/17     Deposit                                                                                             1,219.00
05/17     Orig CO Name:Grocery Outlet I         Orig I D:6941513561 Desc Date:   CO Entry                       816.40
          Descrlnvoice Sec CTX Trace-#091000018760242 Eed:210517 Ind
          ID:000000000151192             Ind Narne:0007Santa Maria Brew Tm: 1378760242Tc
05/18     Online Transfer From Chk .. 6132 Transaction#: 11801400414                                          1,500.00
05/19     Online Transfer From Chk ...6132 Transaction#: 11808153948                                            200.00
05/20     Deposit                                                                                             1,056.60
05/20     Online Transfer From Chk .. 6132 Transaction#: 11812575272                                          1,500.00
05/21     Deposit                                                                                               695.00
05/21     Online Transfer From Chk ...6132 Transaction#: 11822471868                                          1,500.00
05/21     Orig CO Name:Doordash, Inc.           Orig ID:1800948598 Desc Date:    CO Entry                       123.37
          Descr:Cuyama Ln Sec:CCD Trace#:091000018318504 Eed:210521 Ind
          ID:St-K5M1M3Z0Z1S2               Ind Name:Santa Maria Brewing CO Trn: 1418318504Tc
05/24     Online Transfer From Chk ... 6132 Transaction#: 11830589436                                         3,000.00
05/24     Online Transfer From Chk ..6132 Transaction#: 11831543696                                           1,600.00
05/26     Online Transfer From Chk ...6132 Transaction#: 11846090951                                          1,000.00
05/26     Online Transfer From Chk ...6132 Transaction#: 11849314819                                          1,000.00
05/27     ATM Check Deposit       05/27 8055 El Camino Real Atascade ro CA Card 4049                            463.40

                                                                                                    Page 2 of 6
            Case 9:20-bk-11486-DS             Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                               Desc
                                              Main Document    Page 51 of 54
         CHASEO                                                                       May 01, 2021 through May 28, 2021
                                                                                  Account Number:   �1




IDEPOSITS AND ADDITIONS 1-I                      (_co_nt_inu_ed_____________
                                                               _?           _

 DATE        DESCRIPTION                                                                                                   AMOUNT
0512.7       Deposit                                                                                                       703.54
05/2.7       Orig CO NameGrocery Outlet I         Orig ID:6941513561 Desc Date:   CO Entry                                 293.20
             Descr Invoice Sec:CTX Trace#:091000017955068 Eed:210527 Ind
             ID:000000000152096             Ind Name:0006Santa Maria Brew Tm: 1477955068Tc
0512.7       Orig CO Name:Bill.Com              Orig ID:1204895317 Desc Date:   CO Entry                                   116.80
             Descr Receivablesec:CCD Trace/#:021000021684904 Eed:210527 Ind                                                              1:l
             ID:025Lcagiug1Frm7            Ind Name:Santa Maria Brewing CO 025Lcagiug1Frm7
             California Fresh Bi LI.Com Inv #E-8813 Trn: 147168490                                                                  ====s8
05/2.8       Online Transfer From Chk ...6132 Transaction#: 11867157749                                                3,000.00
                                                                                                                                    ==§
05/2.8       Orig CO Name:Doordash, Inc.          Orig ID:4270465600 Desc Date:
             Descr:Cuyama Ln Sec:CCD Trace/#:111000026517849 Eed:210528 Ind
                                                                                  CO Entry                                41.13
                                                                                                                                    =�
                                                                                                                                    �('I)


                                                                                                                                    -a
             ID:St-Q9F2NOX1N907               Ind Name:Santa Maria Brewing CO Tm: 1486517849Tc                                      =�
Total Deposits and Additions                                                                                        $58,196.10


I CHECKS PAIDI
                                                                                                    DATE
CHECKNO.            DESCRIPTION                                                                     PAID                   AMOUNT
1997 /\                                                                                             05/05              $711.08
2001 • /\                                                                                           05/04               600.00
2004 • /\                                                                                           05/03               289.00
2005 /\                                                                                             05/06             3,200.00
2008 • /\                                                                                           05/05               330.55
2009 /\                                                                                             05/05               700.00
2010 /\                                                                                             05/17            14,000.00
2011 /\                                                                                             05/06                94.00
2012 /\                                                                                             05/10                68.00
2013 /\                                                                                             05/07               900.06
2014 /\                                                                                             05/11               281.48
2057 * /\                                                                                           05/03               726.67
2065 • /\                                                                                           05/19               202.44
2067 • /\                                                                                           05/19               113.41
2068 /\                                                                                             05/13               166.91
2069 /\                                                                                             05/12             4,000.00
2070 I\                                                                                             05/17               528.00
2071 /\                                                                                             05/14             1,850.00
2072 I\                                                                                             05/21             4,000.00
2073 I\                                                                                             05/19             1,875.00
2075 • /\                                                                                           05/24               155.00
2077 • /\                                                                                           05/25                66.00
Total Checks Paid                                                                                                   $34,857.60

If you see a description in the Checks Paid section, ii means that we received only electron ic information about the check,
not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
* All of your recent checks may not be on this statement, either because they haven, cleared yet or they were listed on
   one of your previous statements.
A An image of this check may be available for you to view on Chase.com.




                                                                                                             Page 3 of 6
         Case 9:20-bk-11486-DS              Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                         Desc
                                            Main Document    Page 52 of 54
       CHASEO                                                                May 01, 2021 through May 28, 2021
                                                                         Account Number:   �1




IATM & DEBIT CARD WITHDRAWALS!
DATE    DESCRIPTION                                                                                               AMOUNT
05/03   Card Purchase       04/30 Edna S Bakery 805-801-9796 CA Card 4049                                         $272.90
05/03   Card Purchase       05/01 Staples Direct 800-3333330 MA Card 4049                                          215.47
05/03   Card Purchase With Pin 05/01 ?-Eleven Atascadero CA Card 4049                                               1102
05/03   Card Purchase       05/01 Google•Gsune Smbrew Support.Googl CA Card 4049                                   124.80
05/03   Card Purchase Wnh Pin 05/03 Staples 1385 Atascadero CA Card 4049
05/04   Card Purchase Wnh Pin 05/04 Usps Kiosk 05037 9800 Atascadero CA Card 4049                                 1.20
05/04   Card Purchase Wnh Pin 05/04 Dollar Tr 2040 El Cami Atascadero CA Card 4049                               12.70
05/05   Card Purchase       05/04 Berkshire Hathaway IN 844-472-0967 PA Card 4049                             2,361.94
05/05   Card Purchase       05/04 Gls US 800 322 5555 800-322-5555 CA Card 4049                                  97 03
05/06   Recurring Card Purchase 05/05 Moonclerk Httpswww. Moon SC Card 4049                                      15.00
05/10   Card Purchase       05/07 Edna S Bakery 805-801-9796 CA Card 4049                                       551.25
05/12   Card Purchase       05/11 Jet Gasket & Seal CO. 702-818-5589 NV Card 4049                                60.35
05/12   Card Purchase       05/10 Edna S Bakery 805-801-9796 CA Card 4049                                       396.80
05/12   Card Purchase       05/11 Sp• Breaker Hunters Httpsbreakerh VA Card 4049                                261.63
05/13   Recurring Card Purchase 05/13 Squarespace Inc. Httpssquaresp NY Card 4049                                30.00
05/14   Card Purchase       05/13 Grainger 877-20225941 L Card 4049                                             280.28
05/14   Card Purchase       05/13 Supplyhouse Com 888-757-4774 NY Card 4049                                      63.01
05/17   Card Purchase       05/14 Qc Supply 402-352-3167 NE Card 4049                                            52.36
05/17   Card Purchase       05/14 Qc Supply 402-352-3167 NE Card 4049                                            16.86
05/17   Card Purchase       05/16 Edna S Bakery 805 -801-9796 CA Oard 4049                                      361.50
05/17   Recurring Card Purchase 05/17 Shopify* 109349300 Httpsshopify. IL Card 4049                               9.00
05/18   Card Purchase       05/17 Wci*Southcntysanitary 805-489-4246 CA Card 4049                               300.00
05/19   Recurring Card Purchase 05/18 Untappd, Inc. Business.Unta NC Card 4049                                   59.99
05/19   Recurring Card Purchase 05/18 Untappd, Inc. Business.Unta NC Card 4049                                   59.99
05/24   Card Purchase       05/21 Edna S Bakery 805-801-9796 CA Card 4049                                       765.15
05/24   Recurring Card Purchase 05/21 Att*Bill Payment 800-288-2020 TX Card 4049                                 32.10
05/26   Card Purchase       05/25 California Retail Syst 805-6506900 CA Card 4049                               895.00
05/28   Card Purchase       05/27 Edna S Bakery 805-801-9796 CA Card 4049                                       368.85
05/28   Recurring Card Purchase 05/27 Att*Bill Payment 800-288-2020 TX Card 4049                                 52.80
Total ATM & Debit Card Withdrawals                                                                           $7,809.43


1 ATM & DEBIT CARD SUMMARY                          1-------------
Karen Bernice Moles Card 4049
                      Total ATM Withdrawals & Debns                                                             $0.00
                      Total Card Purchases                                                                  $7,809.43
                      Total Card Deposits & Credns                                                          $5,587.80
ATM & Debit Card Totals
                          Total ATM Withdrawals & Debns                                                         $0.00
                          Total Card Purchases                                                              $7,809.43
                          Total Card Deposits & Credns                                                      $5,587.80




                                                                                                    Page 4 of 6
         Case 9:20-bk-11486-DS           Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                           Desc
                                         Main Document    Page 53 of 54
        CHASEO                                                                May 01, 2021 th�-­
                                                                          Account Number:   1111111111111f61


!ELECTRONIC WITHDRAWALS!
DATE    DESCRIPTION                                                                                              AMOUNT
05/03   Orig CO Name:Socalgas            Orig ID:7530300911 Desc Date:     CO Entry                              $702.01
        Descr: Payment Sec:CCD Trace#:031101115552293 Eed 210503 Ind
        ID:300900005475998           Ind Name:Socalgas Tm: 1235552293Tc
05/03   Orig CO Name:Directv           Orig ID:0000035774 Desc Date:210502 CO Entry                               286.24
        Descr Directv Sec Tel Trace# 021000024347221 Eed:210503 Ind ID7998437
        Ind Name: *Santa Maria Brewing
05/03   Orig CO Name:Frontier lvr Imm      Orig ID:7529252911 Desc Date:210501 CO Entry                           100.20
        Descr Bill Pay Sec CCD Trace# 031101115550704 Eed:210503 Ind ID 14378209091
        Ind Name Frontier lvr lmmediat Tm: 1235550704Tc
05/03   Orig CO Name:Billmatrix        Orig ID:7530000011 Desc Date:      CO Entry                                  1.50
        Descr Paymentfeesec:CCD Trace# 031101115550791 Eed:210503 Ind
        ID:300900005475998           Ind Name:Socalgas Tm 1235550791Tc
05/04   Orig CO Name:Peakwifi LLC         Orig ID:1911718107 Desc Date:     CO Entry                               84.95
        Descr:Peakwifi Sec:Web Trace#:104000019321561 Eed:210504 Ind ID:M63010244143
        Ind Name Santa Maria Brewing CO Tm: 1249321561Tc
05/05   Orig CO Name:Swsof America          Orig ID:2591285786 Desc Date:    CO Entry Descr:Corp                  555.53
        Pmt Sec:CCD Traceit:111000023286550 Eed:210505 Ind ID:620000000483853
        Ind Name Santa Maria Brewing CO Tm: 1253286550Tc
05/05   Orig CO Name:Socalgas            Orig ID:7530300911 Desc Date:     CO Entry                               373.17
        Descr:Payment Sec:CCD Trace#:031101112145394 Eed:210505 Ind
        ID:300900005509855           Ind Name:Socalgas Tm: 1252145394Tc
05/05   Orig CO Name:Billmatrix        Orig ID:7530000011 Desc Date:      CO Entry                                  1.50
        Descr:Paymenlfeesec:CCD Trace# 031101112148351 Eed:210505 Ind
        ID:300900005509855           Ind Name:Socalgas Tm: 1252148351Tc
05/10   Orig CO Name:Directv           Orig ID:000003577 4 Desc Date:210509 CO Entry                              412.35
        Descr:Directv Sec:Tel Trace#:021000029057731 Eed:210510 Ind ID:9628960
        Ind Name: *Santa Maria Brewing
05/12   Orig CO Name:Swsof America          Orig ID:2591285786 Desc Date     CO Entry Descr:Corp                  513.62
        Pmt Sec:CCD Traceit:111000024769892 Eed:210512 Ind ID:620000000485364
        Ind Name Santa Maria Brewing CO Tm: 1324769892Tc
05/17   Orig CO Name:8X8               Orig ID 0514670203 Desc Date:210517 CO Entry                               406.82
        Descr 6Pxzxhx Sec CCD Trace#:026073155110496 Eed:210517 Ind ID:Wnny
        Ind Name:Santa Maria Brewing CO
05/17   Orig CO Name:Att              Orig ID:9864031005 Desc Date:051421 CO Entry                                145.88
        Descr Payment Sec:Web Traceit:031100205088100 Eed 210517 Ind ID 794388003Myw9J
        Ind Name Karen I\Aoles Tm 1375088100Tc
05/18   Orig CO Name:Ekosbrev,,masterll      Orig ID:3383693141 Desc Date:210517 CO Entry                         529.00
        Descr:Purchase Sec CCD Trace# 091000015699058 Eed:210518 Ind ID:Santa Maria Bre
        Ind Name Santa Maria Brewing CO
05/20   Orig CO Name:Youngs Receiv CR         Orig ID:E951396160 Desc Date:210519 CO Entry                       341.18
        Descr:Billpay Sec:CCD Trace#:122000496341654 Eed:210520 Ind ID:B2113913682662
        Ind Name Chase Tm: 1406341654Tc
05/21   Orig CO Name:Swsof America          Orig ID:2591285786 Desc Date     CO Entry Descr Corp                  979.90
        Pmt Sec:CCD Traceit:111000028814133 Eed:210521 Ind ID:620000000487429
        Ind Name:Santa Maria Brewing CO Tm: 1418814133Tc
05/25   Orig CO Name:Youngs Receiv CR         Orig ID:E951396160 Desc Date:210524 CO Entry                        509.92
        Descr:Billpay Sec:CCD Trace#:122000499350422 Eed:210525 Ind ID:B2114413799648
        Ind Name:Chase Tm: 1459350422Tc
05/26   Orig CO Name:Swsof America          Orig ID:2591285786 Desc Date     CO Entry Descr Corp                  550.70
        Pmt Sec:CCD Traceit:111000029786359 Eed:210526 Ind ID:620000000488227
        Ind Name:Santa Maria Brewing CO Trn: 1469786359Tc
05/28   Orig CO Name:Socalgas            Orig ID:7530300911 Desc Date:     CO Entry                              663.15
        Descr:Payment Sec:CCD Trace#:031101118132684 Eed:210528 Ind
        ID:300900005661907           Ind Narne:Socalgas Tm: 1488132684Tc
05/28   Orig CO Name:Billmatrix        Orig ID:7530000011 Desc Date:      CO Entry                                  1.50
        Descr: Paymentfeesec:CCD Trace#:031101118134469 Eed:210528 Ind
        ID:300900005661907           Ind Name:Socalgas Tm: 1488134469Tc
Total Electronic Withdrawals                                                                               $7,159.12



                                                                                                   Page 5 of 6
            Case 9:20-bk-11486-DS                      Doc 75 Filed 06/17/21 Entered 06/17/21 13:00:42                                           Desc
                                                       Main Document    Page 54 of 54
        CHASEO                                                                                         May 01, 2021 through May 28, 2021
                                                                                                   Account Number:      �1




!OTHER WITHDRAWAL S!
 DATE      DESCRIPTION                                                                                                                          AMOUNT
05/03      05/03 Withdrawal                                                                                                                $5,500.00
Total Other Withdrawals                                                                                                                    $5,500.00

I FEES I
 DATE      DESCRIPTION                                                                                                                          AMOUNT
05/03      Official Checks Charge                                                                                                                $8.00
05/28      Monthly Service Fee                                                                                                                   19.80
 Total Fees                                                                                                                                     $27.80

Monthly Service Fee

Excess Transaction Fees will be in addition to the Monthly Service Fee of either $0 or $15.00. The sum of the
Monthly Service Fee and Excess Transaction Fees will be included in the AMOUNT above.

You can use 20 of the following transactions each monthly cycle for no c harge:

    •     Paper checks written on the account
    •     Deposits and withdrawals made with a teller

After 20, Excess Transaction Fees are $0.40 each. Your total transactions: 32.


I DAILy ENDING BALANCE I
DATE                            AMOUNT                 DATE                             AMOUNT                 DATE                             AMOUNT
05/03                         $4,644.45               05/12                          15,321.71                05/21                              236.76
05/04                          4,435.71               05/13                          16,170.20                05/24                             3,884.51
05/05                          2,304.91               05/14                          14,607.72                05/25                             3,308.59
05/06                            565.91               05/17                           2,122.70                05/26                             3,862.89
05/07                            756.31               05/18                           2,793.70                05/27                             5,439.83
05/10                        15,602.31                05/19                              682.87               05/28                             7,374.86
05/11                        19,495.71                05/20                           2,898.29




 IN CASE OF ERRORS OR QUESTIONS ABOllT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1·866-564-2262 or write us at the
 address on the front of this statement (non-personal accounts contact Customer Service} immediately if you think your statement or receipt is
 incorrect or if you need more information about a transfer listed on the statement or receipt.
 For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
 appeared. Be prepared to give us the following information:
          •      Your name and account number
          •      The dollar amount of the suspected error
          •      A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
 We will investigate your complaint and will correct any error promptly. Ifwe take more than 10 business aays (or 20 business days for new
 accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
 us to complete our investigation.
 IN CASE OF ERRORS OR QUESTIONS ABOllT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
 incorrect or if you need more information about any non-electronic transactions (checks or deposits} on this statement. If any such error appears,
 you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
 Account Rules and Regulations or other <lJ)plicable account agreement that governs your account. Deposit products and services are offered by
 JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                         JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                  Page 6 of 6
